The Recorder

observed, that the rule they had adopted and had acted upon for sometime past was, that “ where “ ihe nuisance was immediately abated, the court imposed 11 a nominal fine, and sent the parties away on their own “recognizance, unless the case was such as to demand “ exemplary punishment.” He recommended to the prisoners an immediate abatement of the nuisance complained of, and hinted to them that the fine would be only nominal if the jury found them guilty: that a recognizance must be entered into for their appearance at the next term, .in order to insure a compliance with the law in such cases.
The jury found them guilty.